UNITED STATES BANKRUPTCY COURT
FOR THE DISTRICT OF PUERTO RICO

Minute Entry

Hearing Information:

Debtor: VAQUERIA LAS MARTAS INC

Case Number: 18-07304-ESL12 Chapter: 12
Date/Time/Room: 03/05/2019 09:30 am ogjertl

Bankruptcy Judge: ENRIQUE S. LAMOUTTE

Courtroom Clerk: DENNIS RODRIGUEZ
Reporter / ECR: EDNA SANABRIA

Matter:
Doc# 21 ORDER PROHIBITING THE USE OF CASH COLLATERAL; SHOW CAUSEAND NOTICE
Appearances:

JOSE RAMON CARRION MORALE

LYSSETTE A MORALES VIDAL - Onhebs
Qrartkke prin ,

Proceedings:

ORDER:

___ Movant's applicationto withdraw motionis hereby granted. Re: Docket No.

The motion to dismiss is hereby granted forthe reasons stated inopencourt. The Court requests a transcript to constitute its findings and

conclusions pursuant to Rule 7052 of the Federal Rules of Bankruptcy Procedure.

___ The parties aregranted___ days to filea settlement agreement.

___ The hearing is continued to: . ts be

 
